Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darle Short on 5/28/21.
The application has been amended as follows:
Claims 1, 19 and 28 have been amended as annotated below:
1. (Currently Amended) A miter saw cutting machine for cutting a workpiece, comprising: a cutting machine body including a cutting blade, a motor configured to drive the cutting blade, and a motor housing accommodating the motor; and an adapter having a substantially box-shape and including a body engagement surface that is adjacent to a surface of the cutting machine body that is not a surface of the motor housing, a body holder that extends from the body engagement surface and is directly attached to a part of the cutting machine body other than the motor housing, a first surface substantially perpendicular to the body engagement surface and located at a first edge of the body engagement surface, a positioning unit that extends from the first surface and positions the adapter with respect to the motor housing, a second surface substantially parallel to the first surface and located at a second edge of the body engagement surface, the second edge being opposite the first edge, and a battery holder that extends from the second surface and to which a battery to power the motor is installable, wherein the adapter is oriented substantially parallel to the motor housing and the adapter and the motor housing are oriented at an acute angle to the cutting blade.

19. (Currently Amended) A miter saw stationary tool placeable for use on a table or a floor, the miter saw stationary tool comprising a tool b: a base placeable on the table or the floor; a tool body supported on the base, the tool body including a cutting blade, the motor configured to drive the cutting blade, and a motor housing accommodating the motor; and an adapter having a substantially box-shape and attached to the tool body, the adapter including a body engagement surface that is adjacent to a surface of the tool blade that is not a surface of the motor housing, a body holder that extends from the body engagement surface and is directly attached to a part of the tool body other than the motor housing, a first surface substantially perpendicular to the body engagement surface and located at a first edge of , wherein the adapter is oriented substantially parallel to the motor housing and the adapter and the motor housing are oriented at an acute angle to the cutting blade.

28. (New) A miter saw cutting machine for cutting a workpiece, comprising: a cutting machine body including a cutting blade, a motor configured to drive the cutting blade, and a motor housing accommodating the motor; and an adapter having a substantially box-shape and including a body engagement surface that is adjacent to and faces a cutting machine body surface of the cutting machine body that is not a surface of the motor housing, -7-Application No. 16/560,511 a body holder that extends outwardly from the body engagement surface toward the cutting machine body surface and is directly attached to a part of the cutting machine body other than the motor housing, a first surface substantially perpendicular to the body engagement surface and located at a first edge of the body engagement surface, a positioning unit that extends outwardly from the first surface and engages the cutting machine body to position the adapter with respect to the motor housing, a second surface substantially parallel to the first surface and located at a second edge of the body engagement surface, the second edge being opposite the first edge, and a battery holder that extends from the second surface and to which a battery to power the motor is installable, wherein the adapter is oriented substantially parallel to the motor housing and the adapter and the motor housing are oriented at an acute angle to the cutting blade.

Allowable Subject Matter
Claims 1, 4- 12, 17, 19, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Palich (USPGPUB 20170120435), and Ota (USPGPUB 20130130552) which teach various aspects of a mater saw having the features as set forth in the claims and noted in the previous Office action mailed on 03/16/21.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose the combination of the claimed features which are in a miter saw tool, and which miter saw tool also includes the adapter being oriented substantially parallel to the motor housing and the adapter and the motor housing are oriented at an acute angle to the cutting blade.  Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1, and 19, and 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724



/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        09/10/2021